Citation Nr: 1717528	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  04-05 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right foot disability, claimed as right foot fracture residuals.

2.  Entitlement to service connection for a right hand disability, claimed as right hand fracture residuals.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1982 and from June 1989 to June 1996.  The Veteran died in February 2012.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) from February 2003 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2009.  A transcript of that proceeding has been associated with the claims file.

This case was previously before the Board in June 2010 and February 2012, when it was remanded for further development. 
  
In August 2012, the appellant was substituted as the claimant on all of the Veteran's outstanding claims.

The Board acknowledges that the Appellant filed a Form VA-9, the formal appeal to the Board, in March 2017.  However, the issues which she stated she wished to bring before the Board were already in appellate status.  The Appellant requested a hearing on that Form VA-9 as well, but a hearing on the merits has already been held with the Veteran and there is no reason provided for why a second hearing is necessary.  The Appellant is stepping into the shoes of the Veteran as a substitute and therefore, the Board finds that there is no need for a second hearing and the appeal will be decided on the record as is.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A right foot disability was not present during the Veteran's periods of active duty, and is not related to his active service.  

2.  A right hand disability was not present during the Veteran's period of active duty, and is not related to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right foot disability have not been met. 38 U.S.C. A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for service connection for a right hand disability have not been met. 38 U.S.C. A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCCA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in August 2010, December 2010, and January 2011 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to VA's duty to assist the Veteran with his service connection claim, the Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See generally 38 C.F.R. § 3.159 (c).  The record in this case includes service treatment records, VA treatment records, private treatment records, and lay evidence.

The Veteran's claim was previously remanded by the Board in June 2010 and February 2012 to obtain outstanding service treatment records (STRs), to associate the Veteran's Social Security Administration (SSA) records with the claims file, and to provide the Veteran with a VA examination.  Review of the claims file reflects that outstanding STRs, SSA records and a VA examination have been obtained.  The Board notes that the AOJ has complied with the directives of the remand to the extent possible.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   

Thus, with respect to this portion of the Board's remand, the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

Additionally, VA examinations were conducted in February 2004, February 2011, and September 2016 (file review) in connection with the Veteran's claims.  Review of the VA examination reports reflects that they are adequate for the purpose of adjudicating the claims.  Specifically, the examination reports reflect that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record (or are supplemented with an addendum).  All offered opinions are accompanied by a complete rationale.  38 C.F.R. § 3.159 (c) (4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In light of above, the Board's remand directives have been substantially completed.  Stegall, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. 97 (2008); Dyment, 13 Vet. App. at 146-47 (1999).

The Veteran also testified at a June 2009 hearing before the undersigned VLJ. The United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 (c)(2) (2014) requires that the VLJ or DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the hearing by a competent representative from the Disabled American Veterans.  During the hearing, the VLJ and representative asked the Veteran questions about the nature and etiology of the Veteran's disabilities.  The VLJ also questioned the Veteran regarding outstanding medical evidence that may have substantiated the Veteran's claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103 (c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103 (c)(2), consistent with Bryant, and that any error in notice provided during the appellant's hearing constitutes harmless error.
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Appellant in adjudicating this appeal.

I. Applicable Law

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran/appellant.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran/appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

Service connection may be presumed for some chronic disorders, including tinnitus (as an organic disease of the nervous system) if shown to a compensable degree within 1 year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

The elements of a valid claim for direct service connection are: (1) competent and credible evidence of a current disability; (2) competent and credible evidence of
in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

II. Analysis

The Veteran had two periods of active service.  The Veteran asserts that during the second period of service, he injured his right foot in approximately 1989 at Fort Leonard Wood, Missouri, and injured his right hand during service in Germany in approximately 1990/1991.  A September 2008 deferred rating decision notes that the Veteran alleged that he sustained a fractured right foot during physical training during Advanced Individual Training (AIT) in 1989 at Fort Leonard Wood, and that his hand was injured when an engine dropped on it in 1991 or 1993, which required surgery to reconstruct the bones in his hand.

The Veteran's STRs show that he experienced right hand burns in April 1980, which were due to hot water, and the Veteran was hospitalized and treated for them (the Veteran was already service-connected for right hand burn residuals).  The STRs do not show any other diagnosis of, or treatment for, any right hand, or any right knee issues at all.

The Veteran's May 2002 private treatment records show that the Veteran was in detox and had slight right hand tremors when he stopped drinking. 

The Veteran's August 2002 VA treatment records show that he underwent physical therapy for right foot (and leg) issues and reported constant pain.
A February 2004 VA examination showed that the Veteran complained of joint pain.  The examiner found that while the Veteran had muscle and joint pain, the examination was normal.  

The Veteran underwent a VA examination in February 2011.  The Veteran told the examiner that he "busted" his foot in active service in 1989, was treated for it, and was told that he broke some bones.  He reported having a cast on for a couple of months, being stable since 1989, and taking painkillers for his foot.  The examiner noted that the Veteran experienced pain, swelling, stiffness, fatigability, weakness, lack of endurance, and weekly flare-ups.  Upon examination, there was no painful motion, instability, or abnormal weight bearing. There was evidence of swelling, tenderness, or weakness.  X-rays showed a remote history of fracture near lateral ankle, and the right foot was within normal limits.  No fractures or dislocations were demonstrated, and the bones and soft tissues were within normal limits.      

The February 2011 VA examiner also opined on the Veteran's right hand condition.  The Veteran told the examiner that an engine fell on both of his hands in 1991 or 1992, crushing his ring and little fingers (the Veteran was already service-connected for left hand fracture).  He stated that his right hand was progressively worse, and he took pain medication for it.  The Veteran reported that his hands "locked" and had decreased strength and dexterity, and that he had pain.  X-rays were consistent with old trauma of the fifth finger metacarpal in the left hand.  Otherwise the X-rays were within normal limits, and showed no acute fractures or dislocations, and bones and soft tissues were within normal limits.  The examiner related that she could not opine whether the Veteran's hand was related to his active service, as she was not able to review the Veteran's file.

The examiner wrote an addendum in May 2011, stating that she has reviewed the file and could not find any documentation of the Veteran's claimed injuries, and could not resolve the question without resorting to mere speculation.
   
An examiner reviewed the Veteran's claims file in September 2016.  The examiner opined that it was less likely as not that the Veteran's right hand disorder was related to his active service.  The examiner reasoned that there was no significant evidence regarding a right hand condition in the STRs, although some records alluded to injury to both hands, there was no specific in-service right hand condition diagnosis.  

After a review of the record, the Board concludes that entitlement to service connection for a right hand disability and a right foot disability is not warranted.  While the Veteran had diagnoses of right foot fracture residuals and right hand fracture residuals, the competent and probative evidence of record does not demonstrate a nexus between those disorders and his active service.  In addition, the available STRs are absent of any complaints or findings related to the disorders during active service.  The Veteran reported no such disorders, or problems which could be interpreted to be such disorders, at any time before service separation.

Further, as indicated, none of the adequate medical evidence has found any relationship between the Veteran's active service and the post-service diagnoses of right foot fracture residuals and right hand fracture residuals.  In fact, the probative opinion of record, including the VA examiners' opinions, related that the Veteran's right foot fracture residuals and right hand fracture residuals were not connected to his active service. 

The Board has also considered continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013.

To that end, the Board has considered the Veteran's and the Appellants lay statements in support of the claims.  In multiple written statements, the Veteran has stated that he believed that his right foot fracture residuals and right hand fracture residuals were related to his service, but he did not state that he was experiencing them from the time that he left service.  In fact, he stated that he did not experience such in service.  As such, continuity of symptomatology has not been demonstrated.  Although laypersons are competent to provide opinions on some medical issues, as to the specific issue in this case - determining the cause of the pain the Veteran experienced in his right foot and right hand - this issue falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer).  Determining the cause of such disorders requires medical knowledge and training that, as a layperson, the Veteran and the appellant have not shown to possess.  Thus, their statements asserting the cause of the Veteran's diagnosed right foot and right hand disorders are not competent evidence for this purpose. 

In sum, the most probative evidence of record does not support a finding that it is at least as likely as not that the Veteran's right foot fracture residuals and right hand fracture residuals are related to his active service.  As the preponderance of the evidence is against the claims of entitlement to service connection for right foot fracture residuals and right hand fracture residuals, the benefit of the doubt does not apply, and the claims are denied.  38 U.S.C.A. § 5107 (b) (West 2014).


ORDER

Entitlement to service connection for a right foot disability is denied.

Entitlement to service connection for a right hand disability is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


